—In an action to foreclose a mortgage, the defendants John Doggette and Undean Ford-Doggette appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated December 9, 1998, which denied their motion pursuant to CPLR 5015 (a) (4) to vacate a judgment of foreclosure and sale entered November 17, 1995, upon their default in appearing.
Ordered that the order is affirmed, with costs.
The Supreme Court properly sustained service pursuant to CPLR 308 (4) based upon its finding that the plaintiff satisfied the “due diligence” requirement of that statute (see, Hanover New England v MacDougall, 202 AD2d 724). Since personal jurisdiction was properly obtained over the defendants, the Supreme Court properly denied their motion to vacate the judgment. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.